The defendants contend that the funds of the Ladies' Circle can be used for only one purpose — the furnishing of the interior of a church to be erected by the Second Congregational Society of Ossipee. If this had been the original plan, it would have been more clearly stated in the constitution. As there stated, the circle pledged itself to co-operate with the society; and, further, that when the society should build a church the funds of the circle should be devoted to furnishing the same. This falls short of a stipulation that contributions to the fund should not, in any event, be used for any other purpose. If the act of appropriating the fund to this use co-operates with the society, it is within the declared purpose. How the circle should co-operate, up to the time the society should build a new church, was necessarily left to the discretion of the custodians of the fund. The society has not built a church, and is not likely to do so. The appropriation of the fund to repairing the old meeting-house is found to be an act co-operating with the acts of the society in the *Page 458 
promotion of the ends for which it was created. It is a reasonable and legal disposition of the fund.
The finding that making repairs upon the old meeting-house co-operates with the acts of the society and promotes its ends is attacked as being unsupported by the evidence. The finding was made in response to a specific request by the defendants, and so far as appears no exception to it was taken. Before the question of the sufficiency of the evidence can be considered here an exception must be taken and the evidence reported. The question is not raised by the case.
The action appropriating the money was taken by the unanimous vote of all the members of the circle. Relying upon it the pew-holders' committee have expended large sums of money. Their rights, having thus become vested, cannot be divested by the subsequent dissent of a member of the circle.
Exception overruled.
YOUNG, J., did not sit: the others concurred.